Exhibit23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (FormS-8) pertaining to the 2005 Equity Incentive Plan of Cardica, Inc. of our report dated September 28, 2012, with respect to the financial statements of Cardica,Inc. included in its Annual Report (Form 10-K) for the year ended June 30, 2014, filed with the Securities and Exchange Commission. /s/ Ernst& Young LLP Redwood City, California September 25, 2014
